Mr. Justice Franco Soto
delivered tbe opinion of tbe court.'
Tbis is a petition for a writ of certiorari directed against tbe Municipality of Rio Grande and tbe municipal assembly to review certain proceedings that relate to tbe resignation of tbe petitioner as municipal secretary and tbe appointment of Antonio Paz Ruiz to that office.
Tbe lower court, perhaps having doubts in regard to granting tbe writ, called a preliminary appearance for hearing tbe parties on whether or not tbe writ should be issued. There was opposition by the defendants and tbe court dismissed tbe petition, whereupon tbis appeal was taken. It would suffice to say in tbis case that tbe petitioner’s brief does not comply with tbe Rules of tbis court. No assignment of errors is made. Tbe jurisprudence on that point is repeated. For another reason also tbe remedy is unavailing. Tbe petition is not properly directed. It is brought against tbe municipality as an entity and against tbe municipal assembly. Tbe case of Rodrígues v. Municipality of Guánica, 31 P.R.R. 469, cited by tbe petitioner, is not applicable. *766That decision is based on a different legal situation, or when the municipal assemblies were invested with the power of appointing the council of administration. See section 28 of Act No. 85 of July 31, 1919 (p. 700). That Act was amended and the power to appoint the executive officers passed to the mayor, as provided by sections 28 and 29 of Act No. 11 of June 3, 1924 (p. 83). The appointment of the petitioner was made under that Act and the mayor is the party who should have been made defendant.
The judgment appealed from should be affirmed.
Mr. Justice Wolf took no part in the decision of this case.